Citation Nr: 1046896	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  10-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disability.

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis, left wrist.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran served on active duty from September 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left 
hand trigger finger, to include as secondary to traumatic 
arthritis, left wrist, and entitlement to service 
connection for carpal tunnel syndrome, to include as 
secondary to traumatic arthritis, left wrist, have been 
raised by the Veteran's VA treatment records, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
stomach disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's traumatic arthritis, left wrist, does not manifest 
ankylosis or compensable limitation of motion, and only one major 
joint or group of minor joints is affected by his noncompensable 
limitation of motion.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for traumatic arthritis, left wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Veteran by letters dated in August 2008 and November 2008 of 
the evidence required to establish entitlement to an increased 
rating, the evidence not of record necessary to substantiate his 
claim for a increased rating, his and VA's respective duties for 
obtaining evidence, and how VA determines disability ratings and 
effective dates.  As such, these letters fully addressed all 
notice elements.  They also were provided well in advance of the 
AOJ's initial adjudication of the claim in March 2009.  The Board 
therefore finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained by VA.  The duty to assist is not applicable in this 
regard, however, as the Veteran has not identified any such 
records.  See 38 U.S.C.A. § 5103A(b).

A VA joints examination was afforded to the Veteran in December 
2008.  Although the claims file was not made available for the 
examiner's review, the Veteran accurately indicated that he had a 
service-connected left wrist disability and reported that his 
symptoms had gotten worse.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (finding that the mere fact that an 
examiner did not review the claims file does not render a medical 
examination inadequate, particularly where the content of the 
examination shows that the examiner was familiar with the 
Veteran's history); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) 
(same).  A physical assessment complete with diagnostic tests was 
conducted.  Previous X-rays were reviewed.  Each of these actions 
was described in an examination report.  As such, the Board finds 
that the examination was adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (defining adequacy with respect to 
medical examinations and opinions as those providing sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).  The mere fact that two years have past since this 
examination does not render it inadequate.  VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional development necessary 
for a fair adjudication of the claim that has not been 
undertaken.  The Board therefore finds that no further action is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his traumatic 
arthritis, left wrist.  He contends that this disability is more 
severe than contemplated by a 10 percent rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's traumatic arthritis, left wrist, currently is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code 
pertains to arthritis due to trauma and provides that this 
disability shall be rated as arthritis, degenerative.  
Degenerative arthritis is the subject of Diagnostic Code 5003.  
Under Diagnostic Code 5003, evaluations for degenerative 
arthritis established by X-ray findings shall be rated on the 
basis of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  If rating on 
this basis results in a noncompensable evaluation, the Veteran 
shall be awarded a 10 percent rating for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined but not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of any 
limitation of motion, X-ray evidence showing involvement of 2 or 
more major joints or 2 or more minor joint groups warrants a 10 
percent evaluation, and the same with occasional incapacitating 
exacerbations warrants a 20 percent rating.

Normal range of motion for the wrist is from 80 degrees palmar 
flexion to 70 degrees dorsiflexion (extension).  38 C.F.R. § 
4.71, Plate I.  The disability rating assigned for deficiencies 
in this range depends on whether the wrist involved is the major 
wrist or the minor wrist.  The major wrist is the one 
predominantly used by the Veteran.  Only one extremity may be 
considered to be major. 38 C.F.R. § 4.69.  In this case, an 
August 2008 VA treatment record indicates that the Veteran is 
right handed.  His right hand thus is the major wrist and his 
left wrist is the minor wrist.  Assignment of a disability rating 
for the Veteran's left wrist disability therefore concerns his 
minor wrist.

Diagnostic Code 5215 addresses limitation of motion with respect 
to the wrist.  Dorsiflexion less than 15 degrees or palmar 
flexion in line with the forearm in either the major or minor 
wrist warrants the maximum 10 percent evaluation.  Diagnostic 
Codes predicated on limitation of motion such as this one provide 
for consideration of flare ups and functional loss due to 
weakness, excess fatigability, incoordination, and pain on use.  
38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior, such as facial expression or wincing, of the Veteran 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

Diagnostic Code 5214, which addresses ankylosis of the wrist, 
also is potentially applicable to the Veteran's traumatic 
arthritis, left wrist.  A 20 percent rating for the minor wrist 
requires favorable ankylosis in 20 to 30 degrees of dorsiflexion.  
When there is ankylosis in any other position, except favorable, 
a 30 percent evaluation for the minor wrist is assigned.  The 
highest 40 percent rating for the minor wrist is merited for 
unfavorable ankylosis in any degree of palmar flexion or with 
ulnar or radial deviation.  However, extremely unfavorable 
ankylosis is rated as loss of use of the hand under Diagnostic 
Code 5125.

At the outset, the Board notes that VA treatment records document 
the Veteran's complaints of various hand symptoms as well as 
diagnoses of and treatment for left hand trigger finger and 
carpal tunnel syndrome.  These records are not pertinent to the 
adjudication of the Veteran's claim because they do not concern 
his traumatic arthritis, left wrist, disability.  Due to the 
close proximity of the body parts involved, however, there may be 
a relationship between the traumatic arthritis, left wrist, and 
left hand trigger finger and/or carpal tunnel syndrome.  The 
issues of the Veteran's entitlement to service connection for 
left hand trigger finger and for carpal tunnel syndrome, to 
include as secondary to traumatic arthritis, left wrist, 
therefore were referred back to the AOJ for appropriate action in 
the introduction.  Such action will include consideration of the 
VA treatment records pertinent to these disorders.

The Veteran underwent a VA joints examination in December 2008.  
He reported left wrist pain with an intensity of 7/10 which is 
accompanied by stiffness and weekly flare ups, particularly 
during rainy or cloudy days, in which the intensity of his pain 
is 9/10 for several hours.  Upon physical assessment of his left 
wrist, there was no evidence of ankylosis.  The Veteran's range 
of motion was from 0 degrees to 40 degrees dorsiflexion and from 
0 degrees to 40 degrees palmar flexion.  The last 10 degrees of 
both dorsiflexion and palmar flexion were painful.  Repetitive 
testing also produced pain, but no weakness or fatigue.  X-rays 
taken by VA in March 2008, which showed degenerative 
osteoarthritis changes around the wrist, were reviewed.  A 
diagnosis of left wrist degenerative joint disease was made.

Given the above, the Board finds that entitlement to an 
evaluation in excess of 10 percent disabling for the Veteran's 
traumatic arthritis, left wrist, is not warranted under any of 
the above Diagnostic Codes.  Diagnostic Code 5214, and therefore 
Diagnostic Code 5125, cannot form the basis for a higher 
evaluation because there is no evidence of ankylosis in his left 
wrist.  None was found at his December 2008 VA joints 
examination.  Diagnostic Code 5215, and therefore 38 C.F.R. §§ 
4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 202, also cannot form 
the basis for a higher evaluation because 10 percent is the 
maximum rating permitted.  The Veteran does not even qualify for 
this rating, as there is no evidence that he manifests 
dorsiflexion less than 15 degrees or palmar flexion in line with 
the forearm in his left wrist.  Dorsiflexion and palmar flexion 
were both to 40 degrees at his December 2008 VA joints 
examination.  The Board thus concludes that the limitation of 
motion shown in the Veteran's left wrist does not rise to the 
level necessary for a compensable rating.  This finding triggers 
consideration of Diagnostic Code 5010, which in turn utilizes the 
rating criteria of Diagnostic Code 5003.  A higher evaluation is 
not justified thereunder because there is no evidence that more 
than one of the Veteran's major joint or group of minor joints is 
affected by the limitation of motion in his left wrist.  X-rays 
taken in March 2008 indeed revealed degenerative osteoarthritis 
changes only around his left wrist.

The Board acknowledges the Veteran's belief that his traumatic 
arthritis, left wrist, is most severe than is reflected by a 10 
percent rating.  However, he did not indicate why he believed 
this to be the case.  VA must consider only the applicable rating 
criteria and associated statutes, regulations, and caselaw in 
rating a disability.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  The above discussion makes clear that the evidence does 
not show the Veteran is entitled to a disability rating in excess 
of 10 percent for his traumatic arthritis, left wrist.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim for an evaluation in excess of 10 
percent for his traumatic arthritis, left wrist, during the 
entire period on appeal.  Staged ratings therefore are not 
warranted, and the benefit of the doubt rule does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 10 percent 
rating for his left wrist disability is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
referral is warranted for consideration of the assignment of an 
evaluation for this disability on an extraschedular basis.  See 
38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the evidence presents such an exceptional disability picture that 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's left wrist 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's symptoms, which together show his level of disability, 
were evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher evaluations are provided for, 
but, as has been explained above, are not warranted in this case.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
left wrist disability picture.  Discussion of whether he exhibits 
related factors such as marked interference with employment or 
frequent periods of hospitalization therefore is unnecessary.  
Further, referral for consideration of the assignment of a 
disability evaluation on an extraschedular basis is not 
warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 10 percent 
for a left wrist disability is denied.


REMAND

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
stomach disability unfortunately must be remanded.  Although the 
Board sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

As noted above, VA's duty to assist the Veteran in developing his 
claim includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable 
efforts to help the Veteran obtain records that are in Federal 
custody, such as VA treatment records, consists of making as many 
requests as are necessary to obtain them.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, 
however, when if it is determined that they do not exist or that 
further requests to obtain them would be futile.  Id.  Reasonable 
efforts to help the Veteran obtain records that are not in 
Federal custody generally consists of an initial request for them 
and, if they are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1).  The Veteran shall be notified if the 
records are not obtained as a result of these requests.  
38 U.S.C.A. § 5103A(b)(2).

VA Treatment Records in Federal Custody

The Veteran indicated in his July 2009 notice of disagreement 
that he received treatment for his stomach at the VA Medical 
Center (VAMC) in Bronx, New York, and at the Hospital (VAH) in 
Miami, Florida.  A review of the claims file reveals that no 
treatment records from either of these facilities are currently 
before the Board.

With respect to the Bronx, New York, VAMC, VA requested the 
Veteran's treatment records.  A response was received in November 
2008 that a thorough search yielded no treatment records 
regarding the Veteran.  38 C.F.R. § 3.159(c)(2) specifically 
identifies this as one of the situations in which it can be 
determined that records do not exist or that further efforts to 
obtain them would be futile.  The duty to assist therefore has 
been fulfilled.

With respect to the Miami, Florida, VAH, the Veteran's treatment 
records have not been requested by VA.  The Board notes, however, 
that 38 C.F.R. § 3.159(c)(2)(i) requires the Veteran to supply 
enough information to identify and locate his records if 
requested to do so.  Such information includes the approximate 
date, dates, or reasonable time frame covered by the records.  
Id.  Given that he was discharged in 1953, there is an over 57 
year period in which the Veteran's treatment records from the VAH 
in Miami, Florida, could be found.  The RO did not notify the 
Veteran that his identification of the records could not 
reasonably be expected to produce the documents identified.  The 
Veteran should be requested to provide specific information 
regarding when he was treated at this facility on remand in order 
to make searching for his records feasible.  If, and only if, he 
does so, will fulfillment of the duty to assist necessitate that 
requests for these records be made pursuant to 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).

Private Treatment Records Not in Federal Custody

In May 2008, the Veteran submitted a VA Form 21-4142.  It 
memorialized his authorization for Dr. J.Z. to release treatment 
records dated from 2007 to present concerning his stomach to VA.  
A copy of this form accompanied letters sent to Dr. J.Z. 
requesting these treatment records in June 2008 and August 2008.  
Simultaneous to the August 2008 letter, the Veteran was informed 
that no treatment records from Dr. J.Z. had been received and 
that, even though they had been requested on his behalf, it 
ultimately was his responsibility to provide them.  Neither Dr. 
J.Z. nor the Veteran submitted the treatment records in response.  
However, as the requirements of 38 C.F.R. § 3.159(c)(1) and 
38 U.S.C.A. § 5103A(b)(2) have been satisfied, no further action 
is necessary to fulfill the duty to assist because it would be 
futile.  The Veteran therefore is hereby informed that he must 
submit any existing treatment records from Dr. J.Z. on remand in 
order for them to be considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that 
he identify the date, dates or reasonable 
approximate time frame in which he 
received treatment at the VAH in Miami, 
Florida, for his stomach.  All efforts 
undertaken in this regard must be 
documented in the claims file.

2.  If, and only if, the Veteran provides 
the information reasonably identifying the 
records requested in paragraph 1, attempt 
to obtain and associate with the claims 
file any such records.   All efforts 
undertaken in this regard must be 
documented in the claims file.  If no 
records exist, the claims file shall be 
documented accordingly.

3.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file, after 
securing any required proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

4.  After completion of the above 
development, readjudicate whether new and 
material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for a stomach 
disability and, if so, whether he is 
entitled to service connection for this 
disability.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative, if any, shall be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


